          Case 6:20-cv-00579-ADA Document 17 Filed 09/11/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                   §
 BRAZOS LICENSING AND                          §
 DEVELOPMENT,                                  §
                                               §
 Plaintiff,                                    §
                                               §   Case No. 6:20-cv-579-ADA
                                               §
         v.                                    §   JURY TRIAL DEMANDED
                                               §
 GOOGLE LLC,                                   §
                                               §
 Defendant.                                    §

   DISCLOSURE STATEMENT UNDER RULE 7.1 OF DEFENDANT GOOGLE LLC

        Under Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Google LLC discloses

that Google LLC is a subsidiary of XXVI Holdings Inc., which is a subsidiary of Alphabet Inc.

Alphabet Inc. is publicly traded; no publicly traded company holds more than 10% of its stock.

Date: September 11, 2020                Respectfully submitted,

                                        /s/ Michael E. Jones
                                        Michael E. Jones (Texas Bar No. 10929400)
                                        Patrick C. Clutter (Texas Bar No. 24036374)
                                        Potter Minton, P.C.
                                        110 North College, Suite 500
                                        Tyler, Texas, 75702
                                        +1 (903) 597-8311
                                        +1 (903) 593-0846 facsimile
                                        mikejones@potterminton.com
                                        patrickclutter@potterminton.com

                                        Tharan Gregory Lanier (pro hac vice)
                                        Jones Day
                                        1755 Embarcadero Road
                                        Palo Alto, California, 94303
                                        +1 (650) 739-3939
                                        +1 (650) 739-3900 facsimile
                                         tglanier@jonesday.com

                                        Attorneys for Defendant Google LLC
         Case 6:20-cv-00579-ADA Document 17 Filed 09/11/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on September 11, 2020, I electronically filed this document

with the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing

to all counsel of record, all of whom have consented to electronic service in this action.

                                                      /s/ Michael E. Jones
                                                      Michael E. Jones
